DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 sets forth “a first end portion” in page 1-line 18, page 1-line 22 and page 2-line 3, but these all refer to different structures.  This is indefinite.
Claim 1 sets forth “a second end portion” in page 2-lines 4-5, page 2-line 6 and page 2-lines 7-8, but these all refer to different structures.  This is indefinite.
	Claim 1 sets forth “…an angle at which their plane directions intersect between a 0-degree position…”, however, a 0-degree position would never result in an intersection of the planes set forth.
Claim 4 sets forth “the change in the torque generated by the first torque generating part is set by a total value of the first and second adjusting torques, and the change in the torque generated by the second torque generating part is set by a total value of the third and fourth adjusting torques”, however, it is unclear what “the change in the torque” is referring to.  The “change in torque” would appear to be the difference between a sum of the adjusting torques at different points in time.
Claim 6 sets forth “a first end portion” in lines 3 and 9 of the claim and also sets forth “a second end portion” in lines 5 and 11 of the claim.
Claim 8 sets forth “a first end portion” in lines 13, 17 and 20 of the claim, but these all refer to different structures.  This is indefinite.
Claim 8 sets forth “a second end portion” in lines 21 and 24 of the claim, but these all refer to different structures.  This is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin, U.S. Patent 10,802,551.
**Examiner’s Note: Examiner notes that the prior art employs the same reference numerals for symmetrical structures of the device and the reference numerals must be read in context of the figures and disclosure.
Regarding Claim 1, Lin teaches:
“a first chassis (1); a second chassis (1) adjacent to the first chassis; a hinge device (fig. 4A) that relatively rotatably connects the first chassis and the second chassis, while gradually changing an angle at which their plane directions intersect between a 0-degree position in which the first chassis and the second chassis are stacked to overlap with one another in their plane directions and a 180-degree position in which the first chassis and the second chassis are arranged in a direction perpendicular to their plane directions (figs. 7A-F); wherein the hinge device comprises: a first base plate (623) fixed to the first chassis; a second base plate (623) fixed to the second chassis; a first link plate (622) that overlaps with the first base plate and having a first end portion (622b) relatively rotatably connected to the first base plate through a first shaft (see below); a second link plate ( 622) that overlaps with the second base plate and having a first end portion (622b) - 45 -relatively rotatably connected to the second base plate through a second shaft (see below); a coupling plate (61) having a first end portion (611a) relatively rotatably connected to a second end portion (622a) of the first link plate through a third shaft (see below) and a second end portion (611a) relatively rotatably connected to a second end portion (622a) of the second link plate through a fourth shaft (see below); a first torque generating part (622D) that generates a rotation torque in relative rotation of the first base plate and the first link plate by sliding resistance between the first base plate and the first link plate; and a second torque generating part (622D) that generates a rotation torque in relative rotation of the second base plate and the second link plate by sliding resistance between the second base plate and the second link plate…”
Lin is silent with regard to:
“…when the rotation angle between the first chassis and the second chassis is between the 0-degree position and a 20-degree position, torques generated by the first torque generating part and the second torque generating part are a first torque, when the rotation angle between the first chassis and - 46 -the second chassis is between a 120-degree position and a 140-degree position, the torques generated by the first torque generating part and the second torque generating part are a second torque, and when the rotation angle between the first chassis and the second chassis is the 180-degree position, the torques generated by the first torque generating part and the second torque generating part are a third torque, the second torque is greater than the first torque and the third torque is greater than the second torque”
Lin further teaches:
“during the turning, the friction increasing portion is gradually overlapped upon and in friction al contact with the torsion plate so as to increase a friction force for providing stable turning”, (see Abstract)
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to provide Lin with the designated “first torque”, “second torque” and “third torque” because it is arbitrary to designate the first, second and third torques at the angular ranges claimed because this would be an obvious matter of design choice and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  (see MPEP 2144.05).  

    PNG
    media_image1.png
    552
    709
    media_image1.png
    Greyscale


Regarding Claim 2, Lin teaches:
“the first base plate has a first base arm (623/6232) projecting in an elastically deformable state toward the first link plate and is in slidable contact with the first link plate, the first link plate has a first link arm (622d) projecting in an elastically deformable state toward the first base plate and is in slidable contact with the first base plate, the second base plate has a second base arm (623/6232) projecting in an elastically deformable state toward the second link plate and is in slidable contact with - 47 -the second link plate, and the second link plate has a second link arm (622d) projecting in an elastically deformable state toward the second base plate and is in slidable contact with the second base plate”
Regarding Claim 6, Lin teaches:
“a first gear arm (36) includes a first end portion (41) relatively rotatably connected to the first base plate through a fifth shaft (see below) and a second end portion (46) relatively rotatably connected to the coupling plate through a sixth shaft (see below), wherein the first gear arm further includes a first gear (36a) around the sixth shaft; and a second gear arm (second gear arm) includes a first end portion (43) - 50 -relatively rotatably connected to the second base plate through a seventh shaft (see below) and a second end portion (37) rotatably connected to the coupling plate through an eighth shaft (see below), wherein the second gear arm further includes a second gear (37a) engaged with the first gear around the eighth shaft.

    PNG
    media_image2.png
    513
    709
    media_image2.png
    Greyscale


Regarding Claim 7, see rejection of Claim 1 above.
Regarding Claim 8, see rejection of Claim 1 above.

Allowable Subject Matter
Claims 3-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SULLIVAN whose telephone number is (571)270-5218. The examiner can normally be reached IFP, Typically M-Th, 8:00-6:00, regular Fr availability.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/M.J.S/Examiner, Art Unit 3677